
	
		I
		112th CONGRESS
		2d Session
		H. R. 4800
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2012
			Mr. Scott of Virginia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the rate of duty on certain single
		  serve and full pot coffee makers.
	
	
		1.Certain single serve and full
			 pot coffee makers
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Combination single serve and full pot automatic drip coffee
						makers (provided for in subheading 8516.71.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
